Exhibit 99.1 Press Release Las Vegas Sands Corp. Reports Fourth Quarter and Full Year 2010 Results For the Fourth Quarter Ended December 31, 2010: · Consolidated Adjusted Property EBITDA Increases 141.3% to Record $738.9 Million on Record Net Revenue of $2.02 Billion · Consolidated Adjusted Property EBITDA Margin Increases 1,290 Basis Points to 36.7% · Consolidated Adjusted Earnings Per Diluted Share Reaches$0.42 Compared to $0.03 in the Fourth Quarter of 2009 · Macau Property Operations Adjusted Property EBITDA Increases 35.7% to Record $341.2 Million with EBITDA Margin of 31.8% · Marina Bay Sands Generates Adjusted Property EBITDA of $305.8 Million and EBITDA Margin of 54.6% For the Year Ended December 31, 2010: · Consolidated Adjusted Property EBITDA Increases 105.2% to Record $2.23 Billion on Record Net Revenue of $6.85 Billion · Consolidated Adjusted Earnings Per Diluted Share Reaches$0.98 Compared to $0.07 in the Year Ended December 31, 2009 Las Vegas, NV (February 3, 2011) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter and year ended December 31, 2010. Company-Wide Operating Results Net revenue for the fourth quarter of 2010 was a record $2.02 billion, an increase of 56.9% compared to $1.28 billion in the fourth quarter of 2009. Consolidated adjusted property EBITDA in the fourth quarter of 2010 increased 141.3% to $738.9 million, compared to $306.2 million in the year-ago quarter. 1 Consolidated adjusted property EBITDA margin increased 1,290 basis points to 36.7% in the fourth quarter of 2010, compared to 23.8% in the fourth quarter of 2009. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the fourth quarter of 2010 increased to $488.7 million, compared to $43.9 million in the fourth quarter of 2009. The increase in operating income was principally due to stronger results across our portfolio of properties in Macau and the U.S., and operations at Marina Bay Sands in Singapore, which opened in April 2010. Adjusted net income (see Note 1) increased to $340.1 million, or $0.42 per diluted share, compared to $20.9 million, or $0.03 per diluted share, in the fourth quarter of 2009. On a GAAP basis, net income attributable to common stockholders in the fourth quarter of 2010 was $273.0 million, compared to net loss of $113.9 million in the fourth quarter of 2009. Diluted earnings per share in the fourth quarter of 2010 was $0.34, compared to a diluted loss per share of $0.17 in the prior year quarter. The improvement in our net income attributable to common stockholders of $386.9 million reflects the increase in operating income and lower net interest expense, partially offset by increases in net income attributable to noncontrolling interests (primarily Sands China Ltd.) and income tax expense. Full year 2010 net revenue increased 50.2% to $6.85 billion, compared to $4.56 billion in 2009. Consolidated adjusted property EBITDA in 2010 increased to $2.23 billion, compared to $1.09 billion in 2009. Consolidated adjusted property EBITDA margin increased 870 basis points to 32.5% in 2010, compared to 23.8% in 2009. Adjusted net income (see Note 1) was $775.0 million in 2010, an increase of 1,507.9% compared to $48.2 million in 2009. On a GAAP basis, full year 2010 operating income was $1.18 billion in 2010, compared to an operating loss of $28.7 million in 2009.Net income attributable to common stockholders was $407.5 million, or $0.51 per diluted share in 2010, compared to a net loss of $540.1 million, or a loss of $0.82 per diluted share in 2009. The improvement in our net income attributable to common stockholders of $947.5 million reflects the increase in operating income and lower net interest expense, partially offset by increases in net income attributable to noncontrolling interests (primarily Sands China Ltd.) and income tax expense. Fourth Quarter and Full Year Overview Sheldon G. Adelson, chairman and CEO, stated, “We are pleased to report record financial results for the fourth quarter of 2010. We set quarterly records for net revenue, adjusted property EBITDA, and adjusted property EBITDA margin during the quarter.Strong revenue growth and margin expansion in Macau, together with outstanding results at Marina Bay Sands in Singapore and improving results in Las Vegas and Bethlehem, contributed to an industry-leading financial performance. “In Macau, we experienced stronger gaming volumes at each of our Sands China properties, The Venetian Macao, the Sands Macao and the Four Seasons Macao and Plaza Casino, while adjusted property EBITDA margin expanded across the Sands China property portfolio to reach a market-leading 31.8%.The growth of our higher margin mass table and slot businesses, together with the contribution from the important non-gaming components of our integrated resort business model, are driving significant margin expansion at Sands China.With our strong business momentum, we look forward to introducing our next integrated resort destination, the 13.3 million square foot development on parcels 5 2 and 6 on the COTAI Strip.That development, which will virtually double our scale on the COTAI Strip, and significantly increase our offering of hotel room inventory that is vital to the future growth of the meeting, incentive, convention and exhibition business in Macau, will include major entertainment attractions and other non-gaming amenities and will feature at completion 6,400 rooms and suites from the Sheraton, Shangri-La, Traders and St. Regis hotel brands. “In Singapore, Marina Bay Sands generated the highest quarterly adjusted property EBITDA and EBITDA margin from any single property in the history of our company. Marina Bay Sands produced $305.8 million of adjusted property EBITDA during the quarter and an EBITDA margin of 54.6%. Strong gaming volumes coupled with steady growth in non-gaming revenue streams including hotel, food and beverage, retail and entertainment reflect the broad appeal of the property to Singapore’s visitors from across the Asian region.Looking ahead, as we open the property’s final amenities and as our current offerings mature, we are confident that Marina Bay Sands will continue to deliver on its fundamental promise, the generation of significant increases in business and leisure visitation to Singapore.We are confident that Marina Bay Sands will also provide an ideal platform for strong growth and outstanding returns for our company. “Looking at the year 2010 in total, we are pleased that the financial benefits of our integrated resort business model, the successful execution of our deleveraging strategy, and the margin profile of our property portfolio in Asia are clearly evident in our financial results.For the year ended December 31, 2010, we are happy to have achieved records for net revenue and adjusted property EBITDA, but I am particularly gratified to report that those strong operating results produced an amplified benefit on the bottom line.While net revenue increased over 50% in 2010 to reach $6.85 billion, and adjusted property EBITDA increased 105.2% for the year to reach $2.23 billion, the flow through to earnings was outstanding, with earnings per diluted share increasing 14 times to reach $0.98 in 2010, compared to just $0.07 in 2009.We are confident that the continued execution of our integrated resort business model and development strategy will produce strong growth in revenue, cash flow and bottom line profitability in the future.” Sands China Ltd. Consolidated Financial Results Sands China Ltd. is a majority-owned subsidiary of the company, which owns and operates the company’s integrated resort properties and other assets in Macau. On a GAAP basis, total net revenues for Sands China Ltd. increased 13.1% to $1.09 billion in the fourth quarter of 2010, compared to $964.1 million in the fourth quarter of 2009. Adjusted property EBITDA for Sands China Ltd. increased 36.7% to $332.8 million in the fourth quarter of 2010, compared to $243.4 million in the fourth quarter of 2009. Net income for Sands China Ltd. increased 211.8% to $213.3 million in the fourth quarter of 2010, compared to $68.4 million in the fourth quarter of 2009. The Venetian Macao Fourth Quarter Operating Results The Venetian Macao continues to enjoy strong visitation and financial performance.The property delivered record adjusted property EBITDA of $235.6 million for the fourth quarter of 2010 and a record 35.6% adjusted property EBITDA margin, an increase of 500 basis points over the fourth quarter of 2009. Gaming volumes were healthy in each segment of the business. Non-Rolling Chip drop was a record $961.2 million for the quarter, an increase of 6.3% compared to the same quarter last year, while Non-Rolling Chip win percentage was 28.2%. Rolling Chip volume during the quarter increased 17.4% to $11.80 billion, while slot handle was $700.6 million, an increase of 6.3% compared to the quarter one year ago. 3 The following table summarizes our key operating results for The Venetian Macao for the fourth quarter of 2010 compared to the fourth quarter of 2009: Three Months Ended The Venetian Macao Operations December 31, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ % Rooms % Food and Beverage % Retail and Other % Less - Promotional Allowances ) ) % Net Revenues $ $ $ % Adjusted Property EBITDA $ $ $ % EBITDA Margin % % % 5.0 pts Operating Income $ $ $ % Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ % Rolling Chip Win %(2) % % -0.01 pts Non-Rolling Chip Drop $ $ $ % Non-Rolling Chip Win %(3) % % 3.6 pts Slot Handle $ $ $ % Slot Hold %(4) % % 0.2 pts Hotel Statistics Occupancy % % % -3.5 pts Average Daily Rate (ADR) $ $ $
